LearNed, P. J.:
We have no doubt that tbe statutory offense must be an assault ■with a sharp as well as with a dangerous weapon. This is tbe reasonable construction of tbe language. It is also tbe construction implied by tbe language of tbe Court of Appeals in tbe case of Filkins, plaintiff in error, v. The People, defendants in error (4 Weekly Digest).
In tbe present case tbe jury did not find that tbe assault was with a sharp weapon, and it was not, in fact. Tbe verdict, therefore, is in effect for an assault and battery. And the judgment must be reversed, and tbe case remitted to tbe Court of Sessions for a sentence, viz., for a conviction for assault and battery.
Present — LearNed, P. J., Bo'oKes and BoardMAN, JJ.
Judgment reversed and case remitted to Court of Sessions for sentence on verdict of assault and battery.